DETAILED ACTION
Status of the Application
Receipt of the claim set and remarks filed 6/16/2022, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn.
Claim 3 is withdrawn.
Claims 1, 2, and 4-26 are included in the prosecution.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s arguments on pages 18-19 of the remarks filed 16 June 2022 drawn to the claimed composition possessing unexpectedly improved properties over the prior art have been fully considered and appear persuasive in overcoming the rejections under 35 U.S.C. 103.
 	Applicant argues that “Mehta discloses microbiological studies in which no microbial growth was observed for at least 20 days in a lamotrigine powder composition for oral suspension. See Mehta at 23-24. Mehta does not disclose any microbiological study for an oral liquid suspension comprising lamotrigine or for an oral liquid suspension of a presently claimed invention. The presently claimed invention, which  
is an oral liquid suspension, is free from microbial contamination for at least 24 months under ambient conditions.” Applicant argues that the unexpected properties of the claimed invention include performance characteristics (1) having a suitable redispersibility, (2) being relatively stable, (3) being relatively pleasant tasting, (4) being devoid of lumps or clumps upon shaking, even after long storage, (5) possessing good pourability, (6) having good physical stability properties such as low level of sedimentation, (7) having easy redispersion on agitation, and (8) providing for dose uniformity during each administration.
 	Thus, the previous rejections above are withdrawn.

Allowable Subject Matter
Claim 3 remains withdrawn.
Claims 1, 2, and 4-26 are free of the art based on applicant’s filed 16 June 2022 drawn to the claimed composition possessing unexpectedly improved properties over the prior art.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 lists the components of the suspension in table format and should be corrected to a non-table format.
Appropriate correction is required.
	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/           Examiner, Art Unit 1615